DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 1-7, drawn to an inorganic solid-state electrochromic module containing an inorganic transparent conductive film, classified in G02F 1/1523.
Group II. Claim 8, drawn to a method of making said solid-state electrochromic module containing an inorganic transparent conductive film, classified in C23C 14/185.
The inventions are independent or distinct, each from the other because:
Inventions Groups I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product, i.e. said solid-state electrochromic module containing an inorganic transparent conductive film, could be made by a different process, e.g. vapor deposition.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
 Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Clifford Chi on January 5, 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-7.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 8 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Drawings
The drawings are objected to because the legend in figure 5 reads “Sheet Resistance (/□)” particularly “□” is objected to.  The examiner respectfully suggests “Sheet Resistance (/sq.)”.  

Claim Objections
Claim 1 is objected to because of the following informalities:  apparent inadvertent grammatical and/or typographical errors.  Claim 1 begins with “The inorganic solid-state electrochromic module …” however it is introducing the module for the first time and the article “the” appears to be an inadvertent grammatical error.  Further, “a encapsulating film” appears to be an inadvertent typographical error.  The examiner respectfully suggests “[[The]] An inorganic solid-state electrochromic module …” and “an encapsulating film”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Regarding claim 1 the preamble recites “[[The]] An inorganic solid-state electrochromic module containing an inorganic transparent conductive film, comprising …” raising clarity issues.  It is unclear if “containing” or “comprising” is the transitional phrase, see MPEP 2111.03.  Thus it is unclear if the “inorganic transparent conductive film” is one of the elements list in the remainder of the claim (and if so which one) or if it is a different/distinct element from the elements list in the remainder of the claim.  In light of the specification, see figure 1, the examiner assumes the inorganic transparent conductive film is not a different/distinct element from the elements list in the remainder of the claim.  The examiner suggests and for purposes of examination will use “[[The]] An inorganic solid-state electrochromic module 
Claims 2-7 are rejected under 35 U.S.C. 112(b) as being indefinite, since they depend on claim 1 and therefore have the same deficiencies.
Regarding claims 2-7 the preambles recite “containing an inorganic transparent conductive film” raising clarity/antecedent issues.  It is unclear if applicant is using this phrase to be consistent with the preamble of claim 1 (assumed in light of the specification, e.g. see figure 1) or if a new element is being introduced.  The examiner suggests and for purposes of examination use “The inorganic solid-state electrochromic module 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1 & 2) as being anticipated by Zhang foreign patent document CN109613781.
Regarding claim 1 Zhang discloses an inorganic solid-state electrochromic module (title e.g. figure 1), comprising a transparent substrate (abstract & claim 1 e.g. transparent substrate 1), and a first transparent conductive layer (abstract & claim 1 e.g. first transparent conductive layer 2), a first transparent metal layer (abstract & claim 1 e.g. first transparent metal layer 3), a first transparent protective layer (abstract & claim 1 e.g. first transparent protective layer 4), an inorganic electrochromic layer (abstract & claim 1 e.g. inorganic colour-changing layer 5), an inorganic ion conductive layer (abstract & claim 1 e.g. inorganic ion conductive layer 6), an inorganic ion storage layer (abstract & claim 1 e.g. inorganic ion storage layer 7), a second transparent metal layer (abstract & claim 1 e.g. second transparent metal layer 8), a second transparent protective layer (abstract & claim 1 e.g. second transparent protective layer 9) and a second transparent conductive layer (abstract & claim 1 e.g. second transparent conductive layer 10), a encapsulating film (abstract & claim 1 e.g. package film 11) and a transparent front plate (abstract & claim 1 e.g. transparent front plate 12) formed on the transparent substrate in sequence (abstract & claim 1 see figure 1); the top of the transparent substrate is fixedly connected to the bottom of the first transparent conductive layer (see figure 1& claim 1), and the top of the first transparent conductive layer is fixedly connected to the bottom of the first 
Regarding claim 2 Zhang discloses the inorganic solid-state electrochromic module according to claim 1, as set forth above.  Zhang further discloses wherein the transparent substrate is made of a transparent glass substrate or a transparent polymer flexible substrate (paragraph [0014] & claim 2), and both the first transparent conductive layer and the second transparent conductive layer are made of a boron-doped zinc oxide material (paragraph [0014] & claim 2).
Regarding claim 3 Zhang discloses the inorganic solid-state electrochromic module according to claim 1, as set forth above.  Zhang further discloses wherein the first transparent metal layer and the second transparent metal layer are both formed of silver, aluminum or alloy thin films with a thickness of 1-10nm (paragraph [0015] & claim 3) by a vacuum sputtering method to form transparent metal layers (no patentable weight given1, further paragraph [0015] & claim 3); and the first transparent protective layer and the 2, further paragraph [0015] & claim 3). 
Regarding claim 4 Zhang discloses the inorganic solid-state electrochromic module according to claim 1, as set forth above.  Zhang further discloses wherein the inorganic electrochromic layer is formed of a tungsten oxide electrochromic film with a film thickness of 150-300 nm (paragraph [0016] & claim 4) by a vacuum sputtering method to form an electrochromic layer (no patentable weight given3, further paragraph [0016] & claim 4); and the inorganic ion conductive layer is formed of a metal lithium ion transport layer with a film thickness of 10-150 nm (paragraph [0016] & claim 4) by a vacuum sputtering method to form an inorganic ion conductive layer (no patentable weight given4, further paragraph [0016] & claim 4). 
Regarding claim 5 Zhang discloses the inorganic solid-state electrochromic module according to claim 1, as set forth above.  Zhang further discloses wherein the inorganic ion storage layer is formed of a nickel oxide ion storage film with a film thickness of 100-350 nm (paragraph [0017] & claim 5) by a vacuum sputtering method to form an inorganic ion storage layer (no patentable weight given5, further paragraph [0017] & claim 5). 
Regarding claim 6 Zhang discloses the inorganic solid-state electrochromic module according to claim 1, as set forth above.  Zhang further discloses wherein the encapsulating film is used a polyvinyl butyral film or an ethylene-vinyl acetate copolymer film as material to bond an all solid-state thin-film electrochromic component and a transparent front plate together to form an all solid-state thin-film electrochromic module (paragraph [0018] & claim 6).
.

Claims 1 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morin et al. US Patent Application Publication 2006/0033978.
Regarding claim 1 Morin discloses an inorganic solid-state electrochromic module (title e.g. example 3 paragraph [0087] “’all-solid’ electrochromic glazing” see figure 4), comprising a transparent substrate (e.g. glass pane 22), and a first transparent conductive layer (e.g. layer 25a of tin oxide), a first transparent metal layer (e.g. layer 25b of silver), a first transparent protective layer (e.g. layer 25c of ITO), an inorganic electrochromic layer (e.g. anodic electrochromic material layer 26 of hydrated iridium oxide or hydrated nickel oxide), an inorganic ion conductive layer (e.g. electrolyte of layers 27 & 28 of tungsten oxide & hydrated tantalum oxide), an inorganic ion storage layer (e.g. cathodic electrochromic material layer 29 of tungsten oxide), a second transparent metal layer (e.g. layer 30b of silver), a second transparent protective layer (e.g. layer 30c of ITO) and a second transparent conductive layer (e.g. layer 30a of ITO), a encapsulating film (e.g. layer 24 of polyurethane or ethylene vinyl acetate or polyvinyl butyral) and a transparent front plate (e.g. glass pane 21) formed on the transparent substrate in sequence (layers are in a sequence); the top6 of the transparent substrate is fixedly connected to the bottom of the first transparent conductive layer (all layers are fixedly connected to each other, see figure 4), and the top of the first transparent conductive layer is fixedly connected to the bottom of the first transparent metal layer (all layers are fixedly connected to each other, see figure 4), the top of the first transparent metal layer is connected to the bottom of the first transparent protective layer (all  
Regarding claim 6 Morin discloses the inorganic solid-state electrochromic module according to claim 1, as set forth above.  Morin further discloses wherein the encapsulating film (e.g. 24) is used a polyvinyl butyral film or an ethylene-vinyl acetate copolymer film (paragraph [0087] “layer 24 of polyurethane or ethylene vinyl acetate or polyvinyl butyral”) as material to bond an all solid-state thin-film electrochromic component and a transparent front plate together to form an all solid-state thin-film electrochromic module (see figure 4).
Regarding claim 7 Morin discloses the inorganic solid-state electrochromic module according to claim 1, as set forth above.  Morin further discloses wherein the transparent front plate is made of a .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rukavina US Patent Application Publication 2007/0002420; in regards to a similar device, e.g. figure 5.
Kurman et al. US Patent Application Publication 2010/0079844; in regards to a similar device, e.g. figures 5A-B.
Rozbicki et al. US Patent Application Publication 2018/0095337; in regards to a similar device, e.g. figures 2A-8.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/George G. King/Primary Examiner, Art Unit 2872                                                               January 7, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Ibid Stephens, Thorpe.
        2 Ibid Stephens, Thorpe.
        3 Ibid Stephens, Thorpe.
        4 Ibid Stephens, Thorpe.
        5 Ibid Stephens, Thorpe.
        6 The “top” and “bottom” of the individual layers do not indicate any particular direction, or that the directions are consistent.  Thus no particular direction is accorded the layers.  However, top and bottom are interpreted to by opposite sides of a layer.